The opinion of the court was delivered by
Minturn, J.
The question presented by the record, substantially moulds itself into the inquiry whether the act of 1908, chapter 179, under the provisions of which Union City *323has been, governed, still operates in its entirety as the basic law of the city, or whether its provisions have, in effect, been so modified, qualified or repealed by the provisions of the Home Rule act (Pamph. L. 1911, p. 352) as to enable the city council to pass the ordinance in question, relating to the powers and duties of the present commissioner of finance.
The testimony taken under the rule to show cause, super-added to the extensive and able arguments and briefs of the respective counsel, have clarified the situation, to the extent of making it manifest that there is a debatable question of legal construction involved, which in justice to the public, as well as to the future orderly management of the city’s affairs, should be presented to the Supreme Court for determination. The writ of certiorari applied for will therefore go. But, since the allowance of the writ carries with it a supersedeas, or stay of the orderly governmental procedure involved in the review, by which the salaries of the public employes would be withheld until the determination of the case, and since the question of the petitioner’s title to office or the title of any subordinates to office is not involved in this procedure, an order may be entered providing that the granting of the writ shall not operate as a stay.